Citation Nr: 0736635	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-24 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of left 
wrist fracture.

2.  Entitlement to service connection for residuals of left 
hand injury, to include traumatic arthritis of the left hand.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1961.  The veteran had active duty for training from 
August 1963 to September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
2003 and June 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in April 2007; a transcript 
is of record.  At his travel board hearing, the veteran 
submitted additional evidence that had not previously been 
associated with the claims file or reviewed by the RO.  The 
veteran has waived initial RO consideration of this evidence.  
38 C.F.R. § 20.1304(c) (2007).  Consequently, the Board may 
proceed with the adjudication of this claim.

At the veteran's travel board hearing, he agreed that the 
issue presently on appeal was entitlement to service 
connection for the residuals of a left hand injury other than 
the left little finger disability that is already service-
connected.  In a notice of disagreement received in January 
2004, the veteran stated that never claimed service 
connection for a wrist injury.  Notwithstanding the veteran's 
statements regarding the wrist disability claim, this issue 
has been certified to the Board and has not been withdrawn in 
writing.  38 C.F.R. § 20.204 (2007).  The Board, therefore, 
will adjudicate this issue on the merits.  





FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not link residuals of 
a left wrist fracture to the veteran's active duty service.

3.  The competent medical evidence does not show that the 
veteran currently suffers from any residuals, to include 
traumatic arthritis, of his in-service crush injury to the 
left hand other than to the left little finger, for which he 
is already service-connected. 


CONCLUSIONS OF LAW

1.  Residuals of a left wrist fracture were not incurred or 
aggravated during active service.  38 U.S.C.A. §§  1131, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 
3.303 (2007).  

2.  Residuals of left hand injury, to include traumatic 
arthritis of the left hand was not incurred or aggravated 
during active service.  38 U.S.C.A. §§  1131, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

The Board finds that the RO has satisfied VA's duty to 
notify.  In correspondence dated in December 2002, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO specifically informed the veteran of what 
was necessary to establish service connection for a left hand 
and left wrist condition.  The RO also informed the veteran 
of the specific criteria relevant for disabilities claimed to 
be service connected based on reserve or National Guard 
service.  The RO also advised the veteran of what VA would do 
to assist him in substantiating his claims.

The RO again provided the veteran with VCAA notice in 
correspondences dated in July 2003 and March 2004.  In both 
of these, the RO informed the veteran of what the evidence 
needed to show to establish entitlement to service 
connection.  Also in both of these the RO informed the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The March 
2004 letter was in specific reference to a claim for 
traumatic arthritis, left hand, deformity of the left hand.  
In that letter, the RO specifically requested that the 
veteran send any evidence in his possession that pertained to 
the claim.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  Throughout the course of this appeal, the 
veteran has requested that VA obtain records from Dr. H.F., 
Dr. J.W., Aurora Sheboygan Memorial, and Centro De Salud 
Vieques.  A review of the claims file shows that the veteran 
eventually submitted the records from Dr. H.F. and Dr. J.W. 
on his own behalf, and therefore, VA has no outstanding duty 
to obtain them.  

Regarding the records from Aurora Sheboygan Memorial and 
Centro De Salud Vieques, the RO requested those records in 
letters dated in December 2005.  Aurora Sheboygan Memorial 
responded in December 2005, indicating that they did not have 
the veteran's name on file.   

In correspondence dated in March 2006, the veteran stated 
that he had no further information to submit except for the 
records from Centro De Salud in Vieques, Puerto Rico.  As of 
that date the RO had not received any response from that 
facility.  Based on the veteran's correspondence, the RO 
again requested records from that facility in April 2006.  
The RO eventually received a negative response from Centro De 
Salud Vieques in July 2006.  The Board finds that in light of 
negative responses from both facilities, VA has satisfied its 
duty to obtain those records.  See 38 C.F.R. § 3.159 
(c)(1)(2007).  

In addition to attempting to locate all records requested by 
the veteran not already submitted, the RO has obtained the 
veteran's service medical records and complete personnel 
file.  The veteran has been provided with 2 VA examinations 
for the purpose of determining whether he currently suffered 
from residuals of his in-service injury and if so, what the 
nature of such residuals was.  The veteran has also been 
provided with 2 formal hearings: one before a Decision Review 
Officer at the RO and another before the undersigned Acting 
Veterans Law Judge.     

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002). ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes. 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2007).
  
Evidence and Analysis

The veteran has claimed in various correspondences and at his 
in-person hearings that he suffered a hand injury in August 
1963 while in service and that he currently suffers from 
traumatic arthritis as a result of this injury.  

The medical evidence consists of the veteran's service 
medical records; records from St. Vincent's Hospital, dated 
in 1958; records from St. Nicholas Hospital, dated in June 
1992; a radiology report from Dr. H.F., dated in December 
1992; an operative and surgical pathology report from St. 
Mary's Hospital, dated in December 1992; a clinic note from 
West Side Clinic, dated in December 1992; a clinic note from 
Dr. J.W., dated in January 2003; VA examination reports dated 
in October 2003 and August 2006; and literature pertaining to 
fractures by Dr. E.G.  

Based on a review of this evidence and various lay statements 
that have been associated with the claims file, the Board 
finds that service connection must be denied for both 
residuals of a left wrist injury and traumatic arthritis as a 
result of a left hand injury.

First, the evidence shows that the veteran did indeed sustain 
a hand injury in service.  Included among the veteran's 
service medical records were chronological records of medical 
care, both dated in August 1963.  In the first of these, the 
examiner reported that the veteran had dropped a large plank 
of wood on his left hand while working on a bridge site.  The 
examiner referred to x-rays and diagnosed simple fracture of 
the distal end of the left little finger.  There is no 
radiology report in the records and it is unclear whether 
this examiner actually reviewed any x-rays prior to rendering 
the diagnosis.

In the second chronological record of medical care, which was 
dated the following day, the examiner noted that the distal 
phalanx of the left fifth digit was partly avulsed 
proximally.  The veteran was fitted with a forearm splint and 
told to return to the clinic in one week.  

There is no evidence of any additional injury or treatment to 
the hand or forearm until 1992.  Private medical records 
showed that in June 1992, the veteran sustained a left distal 
radius fracture.  In December 1992, the veteran underwent 
surgery to the left wrist because he continued to experience 
pain from the injury six months earlier, according to a 
clinic note from Dr. K.L.  In a radiology report, dated in 
December 1992, the interpreting radiologist noted that x-rays 
showed deformity of the base of the first metacarpal and the 
distal radius, probably representing in trauma in these 
regions.
  
Regarding the nature of the in-service injury, the veteran 
stated at his travel Board hearing that it occurred on a 
small island approximately 30 miles off the coast of Puerto 
Rico.  He also stated that he was initially treated at a 
private facility in Puerto Rico, but that he was unable to 
obtain those records.  The veteran asserted that those 
records would show that his injury involved more than just 
his little finger.  

Turning to whether the veteran sustained a chronic disability 
as a result of this injury, the Board considers the VA 
examination reports.  In the October 2003 VA examination 
report, Dr. W.P. stated that it was his medical opinion, "to 
an extremely high degree of medical certainty, that none of 
the veteran's current left hand and wrist complaints are due 
to the fracture of the tip of the left little finger in 
1963."  Dr. W.P. explained that he based this opinion on the 
veteran's history and the fact that he was asymptomatic from 
1963 until 1992.  

According to the report, the veteran complained of an aching 
in the dorsum of the left hand over the metacarpal joints 
beginning in 1998.  Dr. W.P. also noted that the veteran had 
sustained an injury to his left wrist at work in the summer 
1992.  Dr. W.P. also noted that the veteran had undergone 
surgery in December 1992 and remained without problems until 
1998.  

Dr. W.P. diagnosed simple fracture of the left little finger, 
fully recovered; left wrist fracture, status post distal 
ulnar resection; pain of the dorsum of the right hand, 
secondary the left wrist fracture; and arthritis of the left 
thumb at the metacarpal joint.  The arthritis of the left 
thumb, according to Dr. W.P., was not related to military 
service based on examination findings and a review of the 
veteran's records and history.  

In the August 2006 VA examination report, Dr. J.S. summarized 
the veteran's pertinent medical history, which he stated had 
been obtained from reviewing the veteran's claims file.  In 
summarizing the history, Dr. J.S. acknowledged that the 
veteran sustained an injury to the left hand in August 1963 
after a 100 pound beam had fallen on it.  Dr. J.S. also 
acknowledged that the service medical records documented a 
fracture to the distal phalanx of the left fifth digit.  Dr. 
J.S. also noted the veteran's work-related injury to the left 
forearm in 1992, which caused fracture the left distal 
radius, ultimately requiring surgery in December 1992.  Dr. 
J.S. also noted that an x-ray at that time revealed 
"significant post-traumatic arthritis of the radial and 
dorsal surfaces of the ulna and diagnosis of post-traumatic 
arthritis of the distal radial ulnar joint with recurring 
instability of the left distal radial ulnar joint was 
taken."  Dr. J.S. also acknowledged that the veteran 
reportedly had aching pains in his left hand long before the 
wrist injury in 1992.  

On examination Dr. J.S. noted mild atrophy over the area of 
the abductor digiti minimi and mildly over the first dorsal 
interosseous muscle on the left.  Dr. J.S. was unsure whether 
this was true atrophy or due to the fact that the left hand 
was the non-dominant one.  Dr. J.S. also noted a fissure in 
the longitudinal aspect of the nail of the fifth digit.  
Muscle testing revealed good strength and sensation was 
intact.  X-rays showed mild osteoporosis, old injury of the 
left distal radius and ulna and right fifth metacarpal bone, 
and mild degenerative changes involving the right 
metacarpocarpal joint.  

Dr. J.S.' impression was left hand pain in the 
metacarpophalangeal (MCP) distribution.  Regarding the 
opinion requested, Dr. J.S. stated that based on the current 
physical findings on examination and radiographic evidence, 
he was unable to find any objective evidence to support the 
veteran's claims of residuals regarding the left hand injury 
in service.  Aside from the fissure in the nail of the left 
fifth digit, Dr. J.S. stated, there were "no findings to 
suggest sequelae of post traumatic arthritis that I could 
link with his current stated symptoms."  

Weighing the evidence presented, the Board finds that service 
connection cannot be granted.  The Board acknowledges that 
the first VA examiner relied on facts later determined by VA 
to be incorrect.  Namely, the VA examiner stated that the 
veteran reported no symptoms associated with his hand until 
he injured his wrist in 1992.  Thus, the Board gives this 
opinion little weight.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for the 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board does find, however, that the August 2006 VA 
examination report is highly probative.  In that report, the 
examiner specifically noted that the veteran injured his 
hand, rather than his wrist, in service.  That examiner also 
acknowledged that the veteran had reported pain in that hand 
for many years prior to the 1992 wrist injury.  In spite of 
this the examiner still concluded that there was no objective 
evidence of residuals of that left hand injury.  This report 
left no doubt that in this examiner's opinion, there were no 
objective signs of residuals of the in-service injury.  As 
this opinion is highly probative, and because there is no 
evidence to the contrary, the Board finds that there is no 
basis on which to grant service connection for either claim.


ORDER

Service connection for residuals of a left wrist fracture is 
denied.

Service connection for residuals of left hand injury, to 
include traumatic arthritis of the left hand is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


